            Case 2:17-cr-00079-JAD-NJK Document 79 Filed 01/28/21 Page 1 of 1




 1

 2
                             UNITED STATES DISTRICT COURT
 3                                DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00079-JAD-NJK

 5                  Plaintiff,                          Order

 6          v.
                                                                ECF No. 78
 7   TYSON LAMAR JONES,

 8                 Defendant.

 9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served:

12          IT IS HEREBY ORDERED that the revocation for supervised release hearing in the

13   above captioned matter, currently scheduled for Monday, February 1, 2021 at 11:00 a.m.,

14   be vacated and continued to March 22, 2021, at 3:00 p.m.

15          DATED this 28th day of January, 2021.

16

17
                                                HONORABLE JENNIFER A. DORSEY
18
                                                UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24
